Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims 
	Claims 29-42 are pending. Claims 29-32 and 37-41 are drawn to the nonelected invention. Claims 33-36 and 42 are under examination. 
Election/Restrictions
Applicant's election with traverse of Group II (claims 33-36 and 42) in the reply filed on 05/21/2021 is acknowledged.  The traversal is on the ground(s) that Applicants make no statement regarding the patentable distinctness of the species, but note that for restriction to be proper, there must be a patentable difference between the species as claimed. Further, on pg. 7, para. 3, Applicants traverse the restriction requirement on the ground that unity of invention does exist between Groups I-III because there is a technical relationship that involves the same special technical feature. It is this technical feature that defines the contribution which each of the groups, taken as a whole, makes over the prior art. Applicants also traverse on the grounds of search burden.   This is not found persuasive for the following reasons. With regard to the species election, restriction dated 02/22/2021 states that the chemical structures of protein, allergen, peptide and allergen fragment are not regarded as being similar in structure, as they do not share a common structure (see pg. 5 of restriction). Further, the species and Groups I-III lack unity of invention 
However the restriction requirement has indicated that there is a potential rejoinder if the process claims include all the limitations of the allowable product/apparatus claims (see pg. 7).
The requirement is still deemed proper and is therefore made FINAL.
Claims 29-32 and 37-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33-35 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guire et al. (US2003/0099949A1, published 05/29/2003, IDS submitted 11/20/2019).
	Guire et al. teach microparticles are immobilized in clustered arrangements on a substrate and a detection scheme is performed to detect a marker associated with the target which can be bound to a probe of a clustered arrangement (see abstract). Guire et al. teach a polymer matrix can be composed of a variety of materials that allows entrapment of the microparticles and the polymeric matrix, for example, is polyethylene glycol (see para. [0060]), which reads on a layer 
	With regard to claim 34, Guire et al. teach magnetic, polystyrene-encapsulated microparticles (see para. [0094]). 
	With regard to claim 35, Guire et al. teach polypeptide absorbed onto microparticles (see para. [0056]). 
	With regard to claim 42, Guire et al. teach the substrate can have surface configurations such as raised portions, surface projections, etched areas, wells, as a raised area can be useful during steps of detecting a target in a sample (see pg. 3, para. [0026]). Guire et al. teach the microparticles can be impregnated (see para. [0033]). Guire et al. teach probe-coupled microparticles are printed onto the surface of the substrate to form an array and printing devices physically spot the slurry onto the substrate surface (see para. [0075]). 
The limitation of the immobilization carrier stamped onto the surface does not structurally distinguish the claimed substrate comprising an immobilized microparticle carrier from the prior art’s substrate of impregnated or printed microparticle carriers. As stated, Guire et al. teach the immobilization of the microparticles can be performed by covalent bonding of the microparticle to the polymeric matrix and the polymeric matrix to a substrate. Therefore, the substrate of Guire et al. reads on the final structure of the claimed substrate. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Guire et al. (US2003/0099949A1, published 05/29/2003), as applied to claim 35 above, and further in view of Bergo et al. (US2012/0202709A1, published 08/09/2012).
Guire et al. has been discussed in the above rejection. Guire et al. further teach a probe comprises a moiety which can be recognized by a particular target such as peptides (see para. [0040]). Guire et al. teach the microparticles have been coupled with a probe, the probe-coupled microparticles (see bottom para. [0057]). However, Guire et al. does not explicitly teach the peptide is immobilized on the immobilization carrier at the C-terminus or N-terminus. 
Bergo et al. teach devices and methods for producing and analyzing microarrays (see abstract). Bergo et al. teach the microarray is used to detect interaction between analytes (see para. [0248]). Bergo et al. teach fabrication of microparticles, methods of fabrication of an array of microspots from the microparticles (see para. [0286]). Bergo et al. teach immobilized on beads with short polypeptides (see pg. 10, right col of para. [0127]). Bergo et al. further teach surface enhanced target plates (see para. [0095]). Bergo et al. teach peptides covalently attached to the bead (see para. [0195]). Bergo et al. teach peptides conjugated to microbeads (see para. [00318]). Bergo et al. teach that the linker covalently attached to the peptide N-terminus (see para. [0347]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 33-36 and 42 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-28 and 34 of copending Application No. 16/645312 (‘312) (reference application), as evidenced by Guire et al. (US2003/0099949A1, published 05/29/2003). 
Application No. ‘312 recites in claim 23 a biochip, comprising: a material to be immobilized; and a biochip substrate having a resin-made surface, wherein the material  comprises a biological material; the biochip substrate comprises a reaction area, the material is immobilized on the reaction area, the reaction area being hydrophilic and the reaction area comprising a spot;  the spot comprising a thickener and/or a surfactant, and wherein the reaction area is optionally surrounded by a boundary to retain a liquid in the reaction area, and the reaction area is optionally covered with functional groups having polarity, the functional groups  being generated by cleaving bonds associated with carbon of a resin of the resin-made surface and binding sites cleaved thereby with oxygen, which reads on  Claim 24 recites that the reaction area is hydrophilic and is surrounded by a boundary to retain a liquid therein, which reads on a layer comprising a non-specific adsorption-preventing agent. Claim 26 recites the coating layer consists of a water-soluble polymer. Claim 27 recites the water-soluble polymer is polyethylene glycol methacrylate. Claim 28 recites the material is immobilized on the reaction area by a photocrosslinking agent at least one selected from the group consisting of a peptide, a nucleic acid and a sugar chain, wherein the material is immobilized on an immobilization carrier, and the immobilization carrier is immobilized on the reaction area; wherein the biochip substrate is made of a polystyrene resin, a polypropylene resin, a polycarbonate resin, or an acrylic resin. 
Claim 28 of the Application No. ‘312 recites the material is immobilized on the reaction area by photocrosslinking agent having at least two photoreactive groups in a single molecule. The evidentiary teachings of Guire et al. indicate that the photoreactive groups under reaction produce covalent bonds (see para. [0069], Table 1). Although the claims at issue are not identical, they are not patentably distinct from each other because the peptide material that is immobilized on the reaction area (i.e., layer) by photocrosslinking agents having two photoreactive groups would produce the covalent bonding to the reaction layer and the resin particle.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635